Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta U.S. PGPub 2018/0264955 A1 (hereinafter Gupta).
Regarding Claim 1, Gupta teaches a charging station for electrically powered land-based vehicles, aircraft, watercraft and stationary electrical energy-storage units (Gupta, Fig. 23, Element 714, “BESDCS”, Battery Energy Storage DC Systems; Para. [0111], Lines 8-13), the charging station comprising a charging unit (Gupta, Figs. 15-16, Element 1510; Para. [0092], Lines 1-9, “Integrated Power Electronics System”) that can charge an electrical energy-storage unit of the electrically powered land-based vehicle, aircraft, watercraft or stationary electrical energy-storage unit can be charged (Gupta, Fig. 16, Elements 735, “EV”; Para. [0095], Lines 1-15), an electrical energy storage unit (Gupta, Fig. 16, Elements 1505, “Battery Energy Storage Racks”; Para. [0091], Lines 1-4), and a trailer, a fixed body of a truck, an interchangeable system of a truck, an interchangeable container of a truck, a van, a trailer towed by a truck, or a car (Gupta, Figs. 1, 15 and 16, Element 714, “Electric-Tanker”; Para. [0009], Lines 10-16) holding 
Regarding Claim 2, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches further comprising a generating system or a solar (Gupta, Fig. 9B, Element 711, “Solar arrays”) or wind power plant (Gupta, Fig. 12B, Element 710, “Wind System”) that charges the electrical energy storage unit of the mobile charging station (Gupta, Para. [0070], Lines 14-23, and Para. [0078], Lines 4-17). 
Regarding Claim 3, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches further comprising an electrical mains connection connectable to an external electrical grid and via which the electrical energy storage unit of the mobile charging station can be charged (Gupta, Fig. 18, Element 1820, “Power Grid”; Para. [0103], Lines 7-9). 
Regarding Claim 4, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches wherein the electrical energy storage unit of the mobile charging station includes battery cells (Gupta, Para. [0091], Lines 1-4, “small battery energy storage modules”) and a battery cell controller (Gupta, Para. [0091], Lines 1-4, “own battery management system”). 
Regarding Claim 14, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches further comprising a photovoltaic unit for supplying the internal consumption of the mobile charging station and via which the mobile charging station can be interconnected (Gupta, Fig. 9B, Element 711, “Solar arrays”; Para. [0070], Lines 14-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. PGPub 2018/0264955 A1 (hereinafter Gupta) as applied to claim 1 above, and further in view of DiCristofaro U.S. PGPub 2014/0361549 A1 (hereinafter DiCristofaro).
Regarding Claim 5, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches wherein the electrical-energy storage unit of the charging station includes an AC/DC converter (Gupta, Fig. 12, Element 1211, “AC to DC”; Para. [0078], Lines 7-9), but does not include the AC/DC converter within the mobile charging station.
DiCristofaro, however, teaches wherein the electrical-energy storage unit (DiCristofaro, Fig. 2, Elements 110 and 210, “500KW/Hour Battery Bank #1 and #2; Para. [0027], Lines 1-9, and Fig. 3, Para. [0031], Lines 1-11) of the mobile charging station (DiCristofaro, Fig. 2, Element 100; Para. [0030], Lines 1-3, “mounted on … a trailer to facilitate mobility”) includes an AC/DC converter (DiCristofaro, Fig. 2, Elements 130 and 230, “Bi-Directional Inverter #1 and #2”; Para. [0027], Lines 1-15).
It would have been obvious to a person having ordinary skill in the art to understand that although Gupta is silent as to whether or not the mobile unit provides converters for converting power to the appropriate need, especially when receiving power from the power grid illustrated in Fig. 18, Element 1820 and described in Para. [0103], Lines 7-9, Gupta would inherently 
Regarding Claim 8, The Gupta reference discloses the claimed invention as stated above in claim 1.  Furthermore, Gupta teaches wherein the electrical energy storage unit (Gupta, Fig. 16, Elements 1505, “Battery Energy Storage Racks”; Para. [0091], Lines 1-4), charging ports (Gupta, Fig. 16, Elements 1525 and Fig. 23, Elements 2320; Para. [0092], Lines 6-7 and Para. [0111], Line 8, “EV charging outlets”) and a charging control system (Gupta, Fig. 15, Element 717, “BESDCS Controls System”; Para. [0094], Lines 1-10 and Para. [0095], Lines 1-8) are consolidated into a charging unit (Gupta, Figs. 15-16, Element 1510; Para. [0092], Lines 7-9, “Integrated Power Electronics System”) of the mobile charging station (Gupta, Fig. 23, Element 714, “BESDCS”, Battery Energy Storage DC Systems; Para. [0111], Lines 8-13), but does not teach a transformer and power module consolidated into a charging unit of the mobile charging station.  
DiCristofaro, however, teaches wherein a transformer unit (DiCristofaro, Fig. 2, “Isolating Transformer”. Not separately numbered, nor described in the text.), the electrical energy storage unit (DiCristofaro, Fig. 2, Elements 110 and 210, “500KW/Hour Battery Bank #1 and #2; Para. [0027], Lines 1-9, and Fig. 3, Para. [0031], Lines 1-11), a power module (DiCristofaro, Fig. 2, Elements 130 and 230, “Bi-Directional Inverter #1 and #2”; Para. [0027], 
It would have been obvious to a person having ordinary skill in the art to understand that although Gupta is silent as to whether or not the mobile unit provides transformers/converters for converting power to the appropriate need, especially when receiving power from the power grid illustrated in Fig. 18, Element 1820 and described in Para. [0103], Lines 7-9, Gupta would inherently incorporate some type of conventional power conversion commonly understood in the art.  The power conversion taught by DiCristofaro, for controlling the power conversion as needed, i.e. when the source is AC, teaches one of the many conventional power conversion methods utilized in the art for providing the correct type/level of power for the application.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by DiCristofaro, to control the power conversion within the charging system of Gupta. 
Regarding Claim 9, The combined teaching of the Gupta and DiCristofaro references discloses the claimed invention as stated above in claims 8/1.  Furthermore, DiCristofaro teaches wherein the power module includes a converter device (DiCristofaro, Fig. 2, Elements 130 and 230, “Bi-Directional Inverter #1 and #2”; Para. [0027], Lines 1-15) that can convert electrical energy provided by the transformer unit (DiCristofaro, Fig. 2, “Isolating Transformer”. Not separately numbered, nor described in the text.) and the generating system (DiCristofaro, Fig. 2, Elements 140 and 240; Para. [0027], Lines 10-15, Where the power provided by the generation system and transformer feeds “AC Bus-Bar”, Element 150) to a DC voltage and current level 
It would have been obvious to a person having ordinary skill in the art to understand that although Gupta is silent as to whether or not the mobile unit provides transformers/converters for converting power to the appropriate need, especially when receiving power from the power grid illustrated in Fig. 18, Element 1820 and described in Para. [0103], Lines 7-9, Gupta would inherently incorporate some type of conventional power conversion commonly understood in the art.  The power conversion taught by DiCristofaro, for controlling the power conversion as needed, i.e. when the source is AC, teaches one of the many conventional power conversion methods utilized in the art for providing the correct type/level of power for the application.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by DiCristofaro, to control the power conversion within the charging system of Gupta. 
Regarding Claim 10, The combined teaching of the Gupta and DiCristofaro references discloses the claimed invention as stated above in claims 9/8/1.  Furthermore, Gupta teaches wherein the converter device of the power module includes power controllers for the AC/DC and DC/DC conversion, safety elements, switching elements, cooling elements, EMC filters and controllers to which information can be conveyed via a higher-priority controller of the mobile charging station regarding which current and/or voltage level is required for a respective charging procedure (Gupta, Fig. 16, Elements 1605; Para. [0098] – [0100], “Switching Power Converters”). 
Regarding Claim 12, The combined teaching of the Gupta and DiCristofaro references discloses the claimed invention as stated above in claims 8/1.  Furthermore, Gupta teaches further comprising charging ports with a power output of 20 to 1,000 kW (Gupta, Para. [0108]). 
Regarding Claim 13, The combined teaching of the Gupta and DiCristofaro references discloses the claimed invention as stated above in claims 8/1.  Furthermore, Gupta teaches further comprising up to 15 charging ports for supplying 320 kW DC in a voltage range of 150 to 920 V, with the maximum power output provided at a voltage of at least 800 V via each charging port, the maximum volume of electrical energy per charging port being 240 kWh (Gupta, Para. [0108] – [0109]).
Gupta discloses the claimed invention except for the exact power capabilities of each charging port.  It would have been obvious to one having ordinary skill in the art to provide the voltage and power required by the application for each charging port, since Gupta provides for up to 2MW of power and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. PGPub 2018/0264955 A1 (hereinafter Gupta) as applied to claims 2/1 above, and further in view of DiCristofaro U.S. PGPub 2014/0361549 A1 (hereinafter DiCristofaro).
Regarding Claim 6, The Gupta reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Gupta teaches wherein the generating system (Gupta, Fig. 18, Element 1820, “Power Grid”; Para. [0103], Lines 7-9) and the electrical energy storage unit (Gupta, Fig. 16, Elements 1505, “Battery Energy Storage Racks”; Para. [0091], Lines 1-4) of the mobile charging station (Gupta, Fig. 23, Element 714, “BESDCS”, Battery Energy Storage DC Systems; Para. [0111], Lines 8-13) can be used for charging electrical energy-storage units 
DiCristofaro, however, teaches wherein the generating system (DiCristofaro, Fig. 2, Elements 140 and 240; Para. [0027], Lines 10-15) and the electrical energy storage unit (DiCristofaro, Fig. 2, Elements 110 and 210, “500KW/Hour Battery Bank #1 and #2; Para. [0027], Lines 1-9, and Fig. 3, Para. [0031], Lines 1-11) of the mobile charging station (DiCristofaro, Fig. 2, Element 100; Para. [0030], Lines 1-3, “mounted on … a trailer to facilitate mobility”) are a hybrid system and can be used simultaneously for charging electrical energy-storage units (DiCristofaro, Figs. 4-5; Para. [0034], Lines 1-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Gupta is silent as to whether or not the mobile unit provides power from the AC source and the DC source simultaneously, Gupta would inherently incorporate some type of conventional power management commonly understood in the art.  The power management taught by DiCristofaro, for controlling the AC and DC power distribution, teaches one of the many conventional power management methods utilized in the art for providing the correct type/level of power for the application.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by DiCristofaro, to manage the power within the charging system of Gupta.
Regarding Claim 7, The Gupta reference discloses the claimed invention as stated above in claims 2/1, but does not teach the generating system and the electrical energy storage unit are consolidated into an energy supply unit of the mobile charging station. 
DiCristofaro, however, teaches wherein the generating system (DiCristofaro, Fig. 2, Elements 140 and 240; Para. [0027], Lines 10-15) and the electrical energy storage unit 
It would have been obvious to a person having ordinary skill in the art to understand that although Gupta is silent as to whether or not the mobile unit consolidates power of the AC source and the DC source, Gupta would inherently incorporate some type of conventional power management commonly understood in the art.  The power management taught by DiCristofaro, for controlling the AC and DC power distribution, teaches one of the many conventional power management methods utilized in the art for providing the correct type/level of power for the application.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by DiCristofaro, to manage the power within the charging system of Gupta.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta U.S. PGPub 2018/0264955 A1 (hereinafter Gupta) in view of DiCristofaro U.S. PGPub 2014/0361549 A1 (hereinafter DiCristofaro) as applied to claims 8/1 above, and further in view of Sugano U.S. PGPub 20 A1 (hereinafter Sugano).
Regarding Claim 11, The combined teaching of the Gupta and DiCristofaro references discloses the claimed invention as stated above in claims 8/1, but does not explicitly teach the details of the charging ports.
Sugano, however, teaches wherein each charging port of the charging unit includes a housing, a charging cable, a charging plug, cooling elements , a charging control system and a human machine interface, In addition it is advantageous if said charging port includes a calibrated DC energy meter (Sugano, Figs. 2 and 12-17; Paras. [0053], [0054] and [0072]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tittle et al. U.S. PGPub 2016/0134140 teaches a containerized EV charging station.
Sugano U.S. PGPub 2014/0347017 teaches a containerized EV charging station.
 Sugano U.S. Patent 8,183,819 teaches a containerized EV charging station.
DiCristofaro U.S. PGPub 2015/0005975 teaches a containerized power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859